     Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 1 of 8 PageID: 79



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
LEONARD HENRY,                 :          Civ. No. 19-16049 (RMB)
               Petitioner      :
                               :
    v.                         :               OPINION
                               :
JAMAL JAMISON, Warden,         :
                               :
               Respondent      :
________________________       :

BUMB, United States District Judge

        This matter comes before the Court upon Petitioner’s Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241, seeking relief

from his conviction in the United States District Court, Southern

District of Florida, pursuant to United States v. Davis, 139 S.

Ct. 2319 (2019). (Petition, ¶5, ECF No. 1.)              Petitioner Leonard

Henry     is   a   prisoner    confined   in   the   Federal    Correctional

Institution in Fairton, New Jersey. (Id., ¶2.) Respondent filed a

motion to dismiss the petition for lack of jurisdiction. (Mot. to

Dismiss, ECF No. 6.) Petitioner filed a Reply. (Reply, ECF No. 7.)

For the reasons discussed below, the Court will grant Respondent’s

motion to dismiss.

I.      BACKGROUND

        On November 4, 1994, a jury in the United States District

Court, Southern District of Florida returned a guilty verdict
    Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 2 of 8 PageID: 80



against    Petitioner    for   Conspiracy   to   Possess   with   Intent      to

Distribute Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846

(Count I); Use of a Firearm During a Drug Trafficking Crime, in

violation of 21 U.S.C. § 846 and 18 U.S.C. §§ 924(c) and 2 (Count

II); Possession of a Machine Gun, in violation of 18 U.S.C. §§

922(o)(1), 924(a)(2) and 2 (Count III); Possession of Unregistered

Silencers, in violation of 26 U.S.C. §§ 5861(d), 5871 and 18 U.S.C.

§ 2 (Count IX); and Use of Intimidation with Intent to Influence

Testimony, in violation of 18 U.S.C. §§ 1512(b)(1) and 2 (Count

X). (Declaration of Eva Baker-Dykstra (“Dykstra Decl.”), Ex. B,

ECF No. 6-2 at 6-9); United States v. Henry, Crim. No. 1:93-123

(S.D. Fla.) (Judgment, ECF No. 309.) 1

       Petitioner was sentenced on June 2, 1995, to a life sentence

on Count I and a 120-month sentence on Counts III, IX and X, to be

served concurrently. (Id.) On Count II, Petitioner received a 30-

year term to run consecutively to the terms of imprisonment imposed

on Counts I, III, IX and X. (Id.) Petitioner is also subject to a

term of supervised release. (Id.) Petitioner has unsuccessfully

appealed and filed multiple motions seeking to overturn, reduce,

or modify his sentence. See generally Henry v. United States, Civil

Action No. 1:01-567 (S.D. Fla.) 2




1   Available at www.PACER.gov.
2   Also available at www.PACER.gov
                                       2
  Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 3 of 8 PageID: 81



II.   DISCUSSION

      A.   The Petition

      On July 30, 2019, Petitioner filed the present petition under

28 U.S.C. § 2241, arguing that his conduct of conviction is no

longer criminal based on the recent Supreme Court decision in

Davis. Petitioner acknowledges that he previously filed a motion

under 28 U.S.C. § 2255. (ECF No. 1, ¶10.) Petitioner contends that

the Supreme Court in Davis held all of 18 U.S.C. § 924(c) void

because it is unconstitutionally vague. (Petr’s Mem., ECF No. 1 at

12.) Petitioner concludes that his conviction for use of a firearm

is invalid. (Id. at 4.)

      B.   The Answer and Reply

      In the Third Circuit, a petitioner lacks jurisdiction to

challenge the validity of his conviction or sentence under § 2241

unless “the prisoner has ‘had no earlier opportunity to challenge

his   conviction   for    a   crime   that   an   intervening   change      in

substantive law may negate.’” Bruce v. Warden, Lewisburg USP, 868

F.3d 170, 180 (3d Cir. 2017) (quoting In re Dorsainvil, 119 F.3d

245, 251 (3d Cir. 1997.) Respondent submits that this Court lacks

jurisdiction over the petition because Davis does not implicate

the validity of Petitioner’s § 924(c) conviction and sentence.

(Respt’s Mem. in Supp. of Mot. to Dismiss, ECF No. 6-1 at 14-15.)

      Respondent contends that the Supreme Court in Davis did not

declare all of 18 U.S.C. § 924(c) unconstitutionally vague, but

                                      3
  Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 4 of 8 PageID: 82



only    the    provision   regarding       “crimes   of   violence”    under    §

924(c)(3)(B). (Respt’s Mem. in Supp. of Mot. to Dismiss, ECF No.

6-1    at   14-15.)   Respondent   maintains     that     Petitioner   was     not

convicted under § 924(c)(3)(B), so Davis offers him no basis for

relief.     (Id.) Therefore, Respondent argues the petition should be

dismissed for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1). In Reply, Petitioner argues that the Supreme

Court invalidated all of 18 U.S.C. § 924(c), including § 924(c)(2),

governing use of a firearm in drug trafficking crimes. (Reply, ECF

No. 7.)

       C.     Standard of Law

       Generally, in deciding a Rule 12(b)(1) motion, courts review

only “‘whether the allegations on the face of the complaint, taken

as true, allege facts sufficient to invoke the jurisdiction of the

district court.’” Kalick v. United States, 35 F.Supp.3d 639, 644

(D.N.J. 2014) (quoting Licata v. United States Postal Serv., 33

F.3d 259, 260 (3d Cir. 1994)). A court may, however, consider

publicly filed documents that show, even if true, the petitioner’s

allegations “do not set forth a claim that is within this Court’s

jurisdiction.” See e.g., Spataro v. Hollingsworth, Civ. No. 15-

1736, 2016 WL 3951327, at *3 (D.N.J. July 21, 2016); Maliandi v.

Montclair State Univ., 845 F.3d 77, 89 n.10 (3d Cir. 2016). Here,

jurisdiction depends on whether Davis may negate Petitioner’s §

924(c) conviction. See Bruce, 868 F.3d at 180. Therefore, it is

                                       4
  Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 5 of 8 PageID: 83



appropriate,        in   determining   jurisdiction,      for   the    Court    to

consider the filings from Petitioner’s criminal conviction and

sentence in the Southern District of Florida.

       In   1948,    Congress   enacted     28   U.S.C.   §   2255    to   replace

traditional habeas corpus under 28 U.S.C. § 2241 with a process

that allowed a prisoner to file a motion in the sentencing court

on the grounds that his sentence was imposed in violation of the

Constitution or laws of the United States. Bruce, 868 F.3d at 178

(3d Cir. 2017). A federal prisoner’s collateral review of his

conviction must be brought in the sentencing court under § 2255

unless he can show that the remedy is inadequate or ineffective to

test the legality of his conviction. Id.

       When Congress added limitations to § 2255 in 1996, including

requiring permission from the appropriate Circuit Court of Appeals

to file a second or successive motion under § 2255, the savings

clause of § 2255(e) was untouched. Id. at 179. Thus, the Third

Circuit held that in the unusual situation where an intervening

change in statutory interpretation [by              the Supreme Court] runs

the risk that an individual was convicted of conduct that is not

a crime, and that change in the law applies retroactively in cases

on collateral review, he may seek another round of post-conviction

review under § 2241. Id., quoting In re Dorsainvil, 119 F.3d at

251.



                                        5
    Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 6 of 8 PageID: 84



       The    Third     Circuit       permits      access   to     §    2241      under   two

conditions. First, “a prisoner must assert a ‘claim of ‘actual

innocence’ on the theory that ‘he is being detained for conduct

that has subsequently been rendered non-criminal by an intervening

Supreme      Court     decision’      and    our    own   precedent         construing    an

intervening Supreme Court decision’—in other words, when there is

a change in statutory caselaw that applies retroactively in cases

on collateral review.” Bruce, 868 F.3d at 180 (quoting U.S. v.

Tyler, 732 F.3d [241], 246 [3d Cir. 2013](quoting Dorsainvil, 119

F.3d at 252)). Second, “the prisoner must be ‘otherwise barred

from challenging the legality of the conviction under § 2255.’”

Id. In other words, “the prisoner has ‘had no earlier opportunity

to challenge his conviction for a crime that an intervening change

in substantive law may negate.’” Id., (quoting Dorsainvil, 119

F.3d at 251.))

       D.      Analysis

       Jurisdiction under § 2241 turns on whether the Supreme Court

ruling       in      Davis     invalidated         Petitioner’s         conviction        for

“possession of a firearm in furtherance of a drug trafficking

crime”       under    18     U.S.C.    §    924(c)(1),      (2).       At   the    time   of

Petitioner’s offense on February 26, 1993, 3                       18 U.S.C. 924(c),

provided:




3   See Dykstra Decl., Ex. B., ECF No. 6-2 at 7.
                                              6
  Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 7 of 8 PageID: 85



          (c)(1) Whoever, during and in relation to any
          crime of violence or drug trafficking crime …
          uses or carries a firearm, shall, in addition
          to the punishment provided for such crime of
          violence or drug trafficking crime, be
          sentenced … if the firearm is a machinegun, or
          a destructive device, or is equipped with a
          firearm silencer or firearm muffler, to
          imprisonment      for      thirty      years….
          Notwithstanding any other provision of law,
          the court shall not place on probation or
          suspend the sentence of any person convicted
          of a violation of this subsection, nor shall
          the term of imprisonment imposed under this
          subsection run concurrently with any other
          term of imprisonment including that imposed
          for the crime of violence or drug trafficking
          crime in which the firearm was used or
          carried.

          (2) For purposes of this subsection, the term
          “drug trafficking crime” means any felony
          punishable under the Controlled Substances Act
          (21 U.S.C. 801 et seq.), the Controlled
          Substances Import and Export Act (21 U.S.C.
          951 et seq.), or the Maritime Drug Law
          Enforcement Act (46 U.S.C. App. 1901 et seq.).

          (3) For purposes of this subsection the term
          “crime of violence” means an offense that is
          a felony and—

                (A) has as an element the use, attempted
                use, or threatened use of physical force
                against the person or property of
                another, or

                (B) that by its nature, involves a
                substantial risk that physical force
                against the person or property of another
                may be used in the course of committing
                the offense.

     The Court in Davis held “[w]e agree with the court of appeals'

conclusion   that   §   924(c)(3)(B)     is   unconstitutionally   vague.”


                                     7
  Case 1:19-cv-16049-RMB Document 8 Filed 04/27/20 Page 8 of 8 PageID: 86



Davis, 139 S. Ct. at 2336. The holding was based on the finding

that the residual clause defining crime of violence alone was

unconstitutionally vague. Petitioner’s position that the Davis

Court invalidated all of § 924(c) is inconsistent with the explicit

holding of the Court.

     The Supreme Court indeed left § 924(c)(2) intact. Therefore,

Davis does not govern those convicted of using and carrying a

firearm in relation to a drug trafficking crime, as defined in §

924(c)(2).    According   to   Petitioner’s   Judgment,    Petitioner   was

convicted and sentenced under § 924(c)(2) for “use of a firearm

during a drug trafficking crime.” (Dykstra Decl., Ex. B., ECF No.

6-2 at 7.) Therefore, Petitioner cannot demonstrate jurisdiction

under § 2241 based on a new statutory interpretation by the Supreme

Court that renders his conduct in violation of § 924(c)(2) non-

criminal.

III. CONCLUSION

     For     the   reasons     discussed   above,    the    Court   grants

Respondent’s motion to dismiss for lack of jurisdiction.



An appropriate Order follows.



Date:   April 24, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE


                                     8
